Mr. Justice Smith delivered the opinion of the court. It is urged as a ground of reversal of the judgment that the court erred in overruling the motion of plaintiff in error to quash the information, which charges him with unlawfully keeping a house of ill fame, and also, keeping a common disorderly house, to the encouragement of idleness, drinking, and other misbehavior, contrary to the statute. In our opinion the information is sufficient and the motion to quash was properly overruled. We think the evidence admitted to sustain the prosecution was competent under the information, which charges the defendant with two distinct offenses. In our opinion the trial court erred in refusing to allow Mrs. Klute to testify as to the number of rooms used in connection with the saloon and hotel, and their occupants at the time in question, in substantiation of what she told Wilson and Rogers, according to their testimony, to the effect that all of the rooms were occupied on the occasion in question. Her statement, however, was not controverted by the prosecution, and the error was unimportant and not reversible. We think the court erred also in improperly restricting the cross-examination of Miss Williams in one or more particulars, but the rulings of the court worked no harm to the plaintiff in error. We cannot say that the verdict of the jury is not sustained by the evidence, or that it is against the manifest weight of the evidence. The judgment is affirmed. ■Affirmed.